Order entered September 9, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00861-CV

                        WILLIAM GARY STAPLETON, Appellant

                                             V.

                         STARFISH INVESTMENTS, LP, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-00558-2014

                                           ORDER
       We GRANT appellant’s September 5, 2014 unopposed second motion for extension of

time and ORDER the brief be filed no later than September 12, 2014. No further extensions will

be granted absent exigent circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE